AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”) to Employment Agreement, dated as of November
5, 2009, is entered into by and between BOLT TECHNOLOGY CORPORATION, a
Connecticut corporation (the “Company”), and Raymond M. Soto (the “Executive”).


WITNESSETH:
 
WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of June 10, 1996, as amended by amendments effective as of
September 20, 2001 and November 20, 2007 (the “Employment Agreement”), in
connection with the employment by the Company of the Executive; and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:


1.           Paragraph 4(B) is hereby amended by deleting the words “thirty (30)
days” in the last sentence of said Paragraph and substituting in lieu thereof
the words “sixty (60) days”.




2.           Paragraph 5 is hereby amended by deleting the first sentence of
said Paragraph in its entirety and substituting in lieu thereof the following:


Company shall pay or promptly reimburse Executive for all travel, entertainment
and other expenses incurred by Executive in connection with the performance of
his duties under this Agreement upon presentation of such accounts and records
as may be reasonably requested by Company.



--------------------------------------------------------------------------------


3.           Paragraph 6 is hereby amended by deleting the last sentence of said
Paragraph in its entirety and substituting in lieu thereof the following:


During the Term, Company recognizes Executive’s need for an automobile for
business purposes and shall provide Executive with the use of an automobile
(comparable to Executive’s current automobile) and prompt reimbursement for all
related expenses (e.g., gas, oil, insurance, maintenance, repairs, etc.) upon
presentation of such accounts and records as may be reasonably requested by
Company.


4.           Paragraph 7(B) is hereby amended by deleting the second sentence of
said Paragraph in its entirety and substituting in lieu thereof the following:


Company agrees to maintain, at all times during the Term, at Company’s expense,
said insurance policy and/or one or more insurance policies for comparable
insurance, with an insurer or insurers reasonably acceptable to Executive, on
the life of Executive payable to a beneficiary or beneficiaries chosen by
Executive in an aggregate amount of at least $620,000.00 (the “Executive Life
Insurance”).


5.           Paragraph 7(C) is hereby deleted in its entirety and replaced with
the following:


(C)           ADDITIONAL EXECUTIVE LIFE INSURANCE.  In addition to the insurance
maintained pursuant to Paragraph 7(B), Company agrees to obtain within 30 days
of the date of this Agreement and maintain at all times thereafter during the
Term, at Company’s expense, a term life insurance policy with an insurer
reasonably acceptable to Executive, on the life of Executive payable to a
beneficiary or beneficiaries chosen by Executive in an aggregate amount of at
least $500,000.00 (the “Additional Executive Life Insurance”).  The Company
shall pay all premiums that become due on the Additional Executive Life
Insurance at least 15 days before the end of the applicable grace period and
upon demand exhibit from time to time to Executive due proof of such
payment.  If any premium shall remain unpaid 15 days before the end of the grace
period, Executive may pay or cause the premium to be paid, and thereupon
Executive shall be entitled to reimbursement from the Company.  Company shall do
everything necessary to maintain the Additional Executive Life Insurance in full
force and effect and shall not pledge any Additional Executive Life Insurance as
collateral for any corporate obligation.  Upon the termination of Executive’s
employment under this Agreement for any reason, Company shall, within 30 days
after such termination or, if applicable, the time specified in Paragraph 12(N),
transfer, free and clear of liens and security interests, the ownership of the
Additional Executive Life Insurance to Executive or his designee.  For the
avoidance of doubt, the Additional Executive Life Insurance shall be in addition
to and not in substitution for any of the Executive Life Insurance maintained by
Company on the life of Executive pursuant to Paragraph 7(B).


2

--------------------------------------------------------------------------------


6.           Paragraph 8(A) is hereby amended by deleting the last two sentences
of said Paragraph in their entirety and substituting in lieu thereof the
following:


Upon any such termination, Company shall pay to Executive, on the date of such
termination or, in the case of accrued bonus, within sixty (60) days after the
end of the fiscal year in which such termination occurs, all accrued but unpaid
amounts payable hereunder with respect to the period prior to the date of
termination (including, without limitation, accrued bonus and unused vacation
pay).  In addition, after such termination, Executive shall be entitled to
receive any and all benefits payable under any disability insurance coverage
maintained by the Company with respect to Executive.


7.           Paragraph 8(B) is hereby amended and restated in its entirety as
follows:


(B)           DEATH.  The term of Executive’s employment under this Agreement
will terminate automatically upon Executive’s death.  In the event of
Executive’s death, his right to all further compensation hereunder shall cease,
except that his legal representative shall be entitled to receive, on a pro rata
basis for the period ending with the last day of the month in which death shall
have occurred, compensation hereunder at his then base salary, including,
without limitation, compensation payable during any Disability Period, accrued
and unused vacation pay and any accrued bonus.  Such amounts shall be paid
within thirty (30) days of Executive’s death or, in the case of accrued bonus,
within sixty (60) days after the end of the fiscal year in which Executive’s
death occurs.  The foregoing shall be in addition to the proceeds of any life
insurance covering Executive.


8.           Paragraph 9(B) is hereby amended and restated in its entirety as
follows:


(B)           If Company terminates this Agreement for other than Cause or
Executive terminates this Agreement for Good Reason, then Company shall be
obligated to:


(i)           pay to Executive, within thirty (30) days after the date of such
termination or, in the case of accrued bonus, within sixty (60) days after the
end of the fiscal year in which such termination occurs, all accrued but unpaid
amounts payable hereunder with respect to the period prior to the date of
termination (including, without limitation, accrued bonus and unused vacation
pay); and


(ii)           pay to Executive any and all sums which would have become payable
to Executive under this Agreement during the three (3) year period following the
date of such termination (the “Severance Period”).  Said sums are sometimes
hereinafter referred to as the “Severance Period Payments”.  The Severance
Period Payments shall be paid in a lump sum within 30 days after such
termination or the time specified in Paragraph 12(N), as the case may be.  Said
lump sum amount shall be computed without any discount for present value.  The
Severance Period Payments shall be computed based upon (a) base salary
increasing at 105% per year, and (b) annual performance bonuses based upon the
average of the three (3) highest such bonuses during the five (5) fiscal years
preceding the date of such termination.  For purposes of clause (b) of the
immediately preceding sentence, the calculation of the annual performance bonus
for any given fiscal year shall be the sum of (i) the cash bonus paid to
Executive in respect of such fiscal year (regardless of whether such cash bonus
was paid prior to or after the end of such fiscal year), and (ii) the Fair
Market Value (as defined in the Company’s Amended and Restated 2006 Stock Option
and Restricted Stock Plan) as of the date of award of any shares of restricted
stock awarded to Executive as part of Executive’s annual performance bonus in
respect of such fiscal year (regardless of whether such award was made prior to
or after the end of such fiscal year and regardless of whether such stock is
forfeited upon Executive’s termination); and


3

--------------------------------------------------------------------------------


(iii)           during the Severance Period, continue to provide Executive with
the Executive Life Insurance and the Additional Executive Life Insurance and
with participation in (or, if such participation is not permitted under the
terms of the applicable Plan or Program, as soon as Company is permitted to do
so in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the economic equivalent to Executive of participation in)
all Plans and/or Programs in accordance with Paragraph 7 above; provided, that,
if Company is prohibited from paying the premiums for the Executive Life
Insurance and/or the Additional Executive Life Insurance during any portion of
the Severance Period as a result of the provisions of Section 409A of the Code,
Executive may pay such premiums and, as soon as Company is permitted to do so in
accordance with Section 409A of the Code, Company shall reimburse Executive for
all such premiums paid by Executive upon presentation of such accounts and
records as may be reasonably requested by Company.


9.           Paragraph 9(C) is hereby amended and restated in its entirety as
follows:


(C)           If Company terminates this Agreement for Cause, or if Executive
terminates this Agreement for other than Good Reason, then Company shall pay to
Executive, within thirty (30) days after the date of such termination or, in the
case of accrued bonus, within sixty (60) days after the end of the fiscal year
in which such termination occurs, all accrued but unpaid amounts payable
hereunder with respect to the period ending on the date of termination
(including, without limitation, accrued bonus and unused vacation pay).


10.           Paragraph 9(E)(i) is hereby amended and restated in its entirety
as follows:


(i)           the Company shall materially breach this Agreement, and fail to
cure such breach within thirty (30) days after the first notice by Executive to
the Company of the breach, which notice must be given to Company no later than
ninety (90) days following the initial occurrence of the material breach (or, if
the nature of such breach is such that it cannot reasonably be completely cured
within 30 days, if Company shall not have commenced to cure said breach within
said 30 day period and thereafter diligently pursued said cure to completion);
or


4

--------------------------------------------------------------------------------


11.           Except as amended by this Amendment, the Employment Agreement
shall remain unaffected and in full force and effect.


12.           This Amendment may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

              BOLT TECHNOLOGY CORPORATION                
 
By:
 /s/ Joseph Espeso       
Name: Joseph Espeso
Title: Senior Vice President-Finance and
Chief Financial Officer
                    /s/ Raymond M. Soto      
Raymond M. Soto
 

 
5

--------------------------------------------------------------------------------

